UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JUANISHIA LEE,                            )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 15-cv-01802 (APM)
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
      Defendant.                          )
_________________________________________ )

                                 MEMORANDUM OPINION

  I.   INTRODUCTION

       Plaintiff Juanishia Lee, acting on behalf of her minor child, J.K., seeks an award of

attorneys’ fees and costs under the Individuals with Disabilities Education Act (“IDEA”) for her

counsel’s successful representation of J.K. during administrative proceedings and in the instant

litigation. Plaintiff contends that she is entitled to $103,097.75 in fees and costs. Defendant

District of Columbia does not contest Plaintiff’s status as a prevailing party under the IDEA or the

number of hours spent by her counsel to represent J.K., but does assert that the proposed hourly

rates for Plaintiff’s counsel are not supported by adequate evidence and therefore are unreasonable.

Defendant asks the court to award Plaintiff no more than $77,415.44 in fees and costs.

       After considering the parties’ submissions and the relevant law, the court grants in part and

denies in part Plaintiff’s Motion for Attorney Fees. The court awards attorneys’ fees and costs to

Plaintiff, calculated at an hourly rate of 75% of the USAO Matrix, in the amount of $77,616.50.
    II.    BACKGROUND

           “The IDEA requires the District [of Columbia] to provide disabled children with a ‘free

appropriate public education.’” Eley v. District of Columbia, 793 F.3d 97, 99 (D.C. Cir. 2015)

(quoting 20 U.S.C. § 1400(d)(1)(A)). A free appropriate public education (“FAPE”) requires that

each child with a disability receive “special education and related services that” are “provided at

public expense” and “in conformity with the [child’s] individualized education program.”

20 U.S.C. § 1401(9). If the District of Columbia fails to provide a FAPE, the child’s parents can

file a due process complaint with the District Office of the State Superintendent of Education and

receive an administrative hearing. See id. § 1415; Eley, 793 F.3d at 99. “And if the administrative-

complaint route fails, the parents can sue the District [of Columbia] in district court.” Eley, 793
F.3d at 99 (citing 20 U.S.C. § 1415(i)(2)–(3)).

           In this case, Plaintiff’s minor child, J.K., became eligible for special services education

under the IDEA as a result of severe injuries resulting from a shooting in June 2014. See Def.’s

Cross-Mot. for Summ. J. & Opp’n to Pl.’s Mot. for Summ. J., ECF No. 12, at 4. On June 5, 2015,

Plaintiff filed an administrative due process complaint with the State Superintendent of

Education’s Office of Dispute Resolution, claiming that the District of Columbia Public Schools

(“DCPS”) had failed to provide J.K. a FAPE as required by the IDEA. See Pl.’s Mot. for Attorney

Fees, ECF No. 22 [hereinafter Pl.’s Mot.], at 3;1 Admin. R., Part I, ECF No. 9, Ex. 1, ECF No. 9-

1 [hereinafter ECF No. 9-1], at 4. 2 See generally 20 U.S.C. § 1400(d)(1)(A). The Hearing Officer

agreed, finding that DCPS had failed to develop an Individualized Education Plan, and provide an

appropriate placement, for J.K. Pl.’s Mot. at 3; see also ECF No. 9-1 at 20–21. Accordingly, the


1
  Citations to Plaintiff’s Motion for Attorney Fees, which also includes her Memorandum of Points and Authorities,
are to the page numbers electronically generated by CM/ECF.
2
    Citations to ECF No. 9-1 are to the page numbers electronically generated by CM/ECF.

                                                         2
Hearing Officer concluded that DCPS had denied J.K. a FAPE for the 2014–2015 school year. See

Lee v. District of Columbia, No. 15-cv-1802, 2017 WL 44288, at *1 (D.D.C. Jan. 3, 2017) (citing

ECF No. 9-1 at 18–21).

          Notwithstanding these findings, the Hearing Officer declined to award J.K. any

compensatory education. The Hearing Officer so held because Plaintiff “did not offer any

evidence at the due process hearing of ‘the type and quantum of compensatory education’ needed

to place [J.K.] ‘in the same position he would have occupied but for the [] violations of the IDEA.’”

Id. at *1 (alterations in original) (quoting ECF No. 9-1 at 24–25). Plaintiff appealed the Hearing

Officer’s denial of compensatory education by filing the instant action. See Compl., ECF No. 1,

¶¶ 1–2.

          After briefing cross-motions for summary judgment, the parties agreed that the matter

should be remanded to the Hearing Officer to fashion an appropriate award of compensatory

education, but they disagreed as to how the Hearing Officer should proceed on remand. See Lee,

2017 WL 44288, at *1. Plaintiff argued that the burden to craft an appropriate award fell on the

Hearing Officer, while Defendant maintained that Plaintiff was required to come forward with

sufficient evidence to support an award. See id. The court found that “a hearing officer cannot

deny a compensatory education award simply because she is left wanting more evidence.” Id.

Instead, the Hearing Officer has two options under such circumstances: (1) “[s]he can provide the

parties additional time to supplement the record,” or (2) “she can order additional assessments as

needed.” See id. at *2. Ultimately, the court granted Plaintiff’s Motion for Summary Judgment,

denied Defendant’s Cross-Motion for Summary Judgment, and remanded the matter to the Hearing

Officer to develop an appropriate compensatory education award. See id.; Order, ECF No. 18.

Following the court’s order, Plaintiff and DCPS reached a settlement that resolved all issues except



                                                 3
the attorneys’ fees sought by Plaintiff. See Joint Proposed Briefing Schedule, ECF No. 21. The

parties’ fees dispute is now before the court.

III.   LEGAL STANDARD

       To protect the right to a FAPE, “Congress enacted a fee-shifting provision entitling a

prevailing party . . . to reasonable attorneys’ fees.” Price v. District of Columbia, 792 F.3d 112,

113 (D.C. Cir. 2015) (internal quotation marks omitted). Under the IDEA, a “court, in its

discretion, may award reasonable attorneys’ fees as part of the costs . . . to a prevailing party who

is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i). An IDEA fee award “shall

be based on rates prevailing in the community in which the action or proceeding arose for the kind

and quality of services furnished.” Id. § 1415(i)(3)(C). If the court finds, however, “that ‘the

amount of the attorneys’ fees otherwise authorized to be awarded unreasonably exceeds the hourly

rate prevailing in the community for similar services by attorneys of reasonably comparable skill,

reputation, and experience,’ it ‘shall reduce . . . the amount of the attorneys’ fees awarded.’” Eley,
793 F.3d at 99 (emphasis and alterations in original) (quoting 20 U.S.C. § 1415(i)(3)(F)(ii)).

       The burden of establishing entitlement to a fee award under the IDEA rests with the fee

applicant. See Reed v. District of Columbia, 843 F.3d 517, 520 (D.C. Cir. 2016). The applicant

must establish that she qualifies as a prevailing party, document the appropriate hours spent by

counsel, and justify the reasonableness of the rate requested.        Cf. Covington v. District of

Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995) (explaining burden-shifting in context of a fees

petition under 42 U.S.C. § 1988); Reed, 843 F.3d at 520–21. Once the applicant has shown that

the claimed rate and hours are reasonable, the resulting sum is presumed to be a reasonable fee.

See Covington, 57 F.3d at 1109. At that point, the defendant can challenge the request for

attorneys’ fees, but it must do so with specific countervailing evidence. See id. at 1109–10.



                                                  4
        As noted above, Defendant does not challenge Plaintiff’s status as a prevailing party or the

hours spent by Plaintiff’s lawyers to represent her son. See Def.’s Opp’n to Pl.’s Mot. for Attorney

Fees, ECF No. 24 [hereinafter Def.’s Opp’n]. Accordingly, the court’s discussion focuses only on

the parties’ dispute as to the reasonableness of Plaintiff’s requested hourly rate.

IV.     DISCUSSION

        Plaintiff in this case seeks an award of fees for the services of three lawyers: Carolyn

Houck, Charles Moran, and Stevie Nabors. Pl.’s Mot. at 5. Houck is a solo practitioner in

St. Michaels, Maryland, and Moran and Nabors are with the law firm of Moran & Associates

located in Washington, D.C. Pl.’s. Mot., Ex. 4, Decl. of Charles A. Moran, ECF No. 22-6

[hereinafter Moran Decl.]; Pl.’s Mot., Ex. 5, Decl. of Carolyn Houck, ECF No. 22-7 [hereinafter

Houck Decl.], ¶ 2; Pl.’s Mot., Ex. 6, Decl. of Stevie Nabors, ECF No. 22-8 [hereinafter Nabors

Decl.]. From the lawyers’ billing records, it appears that Houck primarily represented J.K. in the

administrative proceedings and that Moran and Nabors represented J.K. only in the federal court

litigation. See Pl.’s Mot., Ex. 2, ECF No. 22-4 [hereinafter Houck Billing Invoice]; Pl.’s Mot., Ex.

3, ECF No. 22-5 [hereinafter Moran Billing Invoice]. Plaintiff seeks an hourly rate of $504 for

Houck, $568 for Moran, and $315 for Nabors. See id. These rates align with the rates for lawyers

of comparable years of experience as reflected in the United States Attorney’s Office (“USAO”)

Attorney’s Fees Matrix [hereinafter “the USAO Matrix”]. See Pl.’s Mot., Ex. 7, ECF No. 22-9

[hereinafter USAO Matrix]. 3




3
  The USAO Matrix is a matrix of hourly billing rates for attorneys and paralegals/law clerks maintained by the Civil
Division of the local U.S. Attorney’s Office. See USAO Matrix n.1. The rates in the matrix “were calculated from
average hourly rates reported in 2011 survey data for the D.C. Metropolitan area, which rates were adjusted for
inflation with the Producer Price Index-Office of Lawyers (PPI-OL) index.” Id. n.2.


                                                         5
        Defendant makes two basic objections to the fees sought by Plaintiff, although the two

merge into one. First, Defendant argues that “the proposed hourly rates for Plaintiff’s attorney are

unreasonable and Plaintiff offers an insufficient factual basis to support these rates.” Def.’s Opp’n

at 3.4 Defendant proposes that Plaintiff’s attorneys’ hourly rates should not exceed 75% of the

USAO Matrix rates. Id. at 10. Second, Defendant asserts that “Plaintiff’s invoice has a number

of [travel] entries which are not reimbursable under the IDEA.” Id. at 3. But that contention

actually is no more than a plea that the court apply the 75% hourly rate to the allowable fees for

counsel’s travel time. Id. at 12–13. So, the court considers the two issues in tandem.

        To be reasonable, an IDEA fee award must be based on “rates prevailing in the community

in which the action or proceeding arose for the kind and quality of services furnished.”

See 20 U.S.C. § 1415(i)(3)(C). “Whether an hourly rate is reasonable turns on three sub-elements:

(1) ‘the attorney[’s] billing practices,’ (2) ‘the attorney[’s] skill, experience, and reputation’ and

(3) ‘the prevailing market rates in the relevant community.’” Eley, 793 F.3d at 100 (quoting

Covington, 57 F.3d at 1107). With respect to the last, and perhaps most important, element—the

prevailing market rate in the relevant community—the applicant must “produce satisfactory

evidence—in addition to [her] attorney’s own affidavits—that [her] requested rates are in line with

those prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Id. at 104 (quoting Covington, 57 F.3d at 1109). A fee applicant

therefore must come forward with specific, concrete evidence to support her petition.

        In this case, Plaintiff attaches to her Motion the following evidence to justify the hourly

rates she proposes: (1) her counsel’s declarations, (2) their billing invoices, and (3) the USAO



4
 Citations to Defendant’s Opposition, which also includes its Memorandum of Points and Authorities, are to the page
numbers electronically generated by CM/ECF.


                                                        6
Matrix. See generally Pl.’s Mot., Exs. 2–7, ECF Nos. 22-4–22-9. Additionally, in her brief, she

asks the court to consider, by reference, (1) a market survey conducted by Dr. Laura Malowane,

an economist, on behalf of the U.S. Department of Justice in a different IDEA case, see Statement

of Interest of U.S., Eley v. District of Columbia, 201 F. Supp. 3d 150 (D.D.C. 2016), ECF No. 49

[hereinafter U.S. Stmt.], Decl. of Dr. Laura A. Malowane, Eley, 201 F. Supp. 3d 150, ECF No. 49-

1 [Malowane Decl.]; and (2) two IDEA cases in this District in which courts awarded full USAO

Laffey rates, 5 Merrick v. District of Columbia, 134 F. Supp. 3d 328 (D.D.C. 2015), and Flood v.

District of Columbia, 172 F. Supp. 3d 197, 216 (D.D.C. 2016). See Pl.’s Mot. at 6–7. That, in

sum, is the evidence submitted with her fees application.

         Plaintiff also submits additional evidence with her reply brief, but the court declines to

consider it. Plaintiff offers five declarations from other IDEA practitioners, see Pl.’s Reply to

Def.’s Opp’n to Pl.’s Mot. for Attorneys’ Fees, ECF No. 26 [hereinafter Pl.’s Reply], Exs. 1–5,

ECF Nos. 26-2–26-6, and she asks the court to consider evidence submitted in three other cases in

this District, id. at 5. The court will not consider either the evidence attached to her Reply or the

evidence in the cases she cites, however, because Plaintiff offers it for the first time with her reply

brief. 6 See McAllister v. District of Columbia, 689 F. App’x 646, 646–47 (D.C. Cir. 2017) (holding

that district court did not abuse its discretion in IDEA case by declining to consider affidavits




5
  Before 2015, the USAO annually established a fees matrix based on updated hourly rates that originated from the
case of Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983). See USAO Matrix n.4. The USAO ceased
that practice starting with the 2015-2016 year, see id., and, for that reason, the current USAO rates matrix is known
as the USAO Matrix, instead of the USAO Laffey Matrix.
6
 To be fair, one of the two cases cited for the first time, Wimbish v. District of Columbia, 251 F. Supp. 3d 187 (D.D.C.
2017), was decided after Plaintiff submitted her opening brief. The other case cited in her Reply, but not cited in her
Motion, is Shaw v. District of Columbia, 210 F. Supp. 3d 46 (D.D.C. 2016). The case that is cited in both Plaintiff’s
Motion and her Reply is Flood v. District of Columbia, 172 F. Supp. 3d 197 (D.D.C. 2016). Although the court
declines to consider the actual evidence presented in those cases, the court does discuss those cases below.

                                                           7
submitted for the first time with the plaintiffs’ reply brief). 7 It would be fundamentally unfair to

Defendant for the court to consider Plaintiff’s new evidence, as Plaintiff’s late submission denies

Defendant the opportunity to rebut it with specific proof of its own. See Covington, 57 F.3d at

1107; cf. Durant v. District of Columbia Gov’t, 875 F.3d 685, 695 (D.C. Cir. 2017) (noting the

unfairness of considering an argument raised for the first time in a reply brief). Accordingly, the

court proceeds to evaluate only the evidence offered with Plaintiff’s fee application.

         A.       The Attorneys’ Billing Practices

         The court starts with Plaintiff’s attorneys’ billing practices. See Eley, 793 F.3d at 100.

That factor requires the applicant to show her attorney’s “custom” with respect to billing in IDEA

cases. Covington, 57 F.3d at 1108.

         On that score, the proffered attorney declarations are quite thin. Houck says only that she

“match[es] [her] hourly rates to those in what is known as the [USAO] attorney’s fees matrix.”

Houck Decl. ¶ 4. Presumably that is Houck’s practice in IDEA cases, but she does not say so

specifically. Moreover, assuming she is referring to IDEA representations, Houck does not say




7
  Additionally, like the declarations in McAllister, the additional declarations submitted by Plaintiff do not mention
any specific rates that the declarants charge IDEA clients; rather, the declarations largely chronicle the challenges
facing practitioners in IDEA litigation because of the District of Columbia’s fee practices. See 689 F. App’x at 646–
47; Pl.’s Reply, Exs. 1–5, ECF Nos. 26-2–26-6. Moreover, to the extent that these declarations offer testimony to
show that below-USAO Matrix rates will make it difficult to attract competent counsel in IDEA cases, Plaintiff only
raises that argument in a cursory manner in her Motion, see Pl.’s Mot. at 7–8, and in any event offers little evidence
to support it with her Motion, see id. (claiming “[b]ased on declarations of IDEA practitioners” that “it is clear that
attorneys accept IDEA representation due to the prospect of recovering the USAO matrix rates,” but only offering
Moran’s relatively neutral observation that that IDEA practitioners “do the work because it is fulfilling and because
they care about the subject matter” and that “the Court’s awarded sub-market rates are not so low that . . . attorneys
refuse to take these cases, but they do not attract a sufficient number of competent counsel,” Moran Decl. ¶ 22).
Accordingly, the court declines to consider that argument and the new declarations submitted in support of it. See
Wash. Legal Clinic for the Homeless v. Barry, 107 F.3d 32, 39 (D.C. Cir. 1997) (declining to address an argument
raised in “cursory fashion” and supported only by “bare-bones arguments” (internal quotation mark omitted)); cf.
Reed, 843 F.3d at 524 (declining to address argument that “rates awarded by the District Court are insufficient to
attract competent counsel” raised for the first time on appeal and made without any “substantial or compelling
evidence”).

                                                          8
whether her practice of tying her rate to the USAO Matrix is only for contingency fee clients or all

clients, including those who pay their way.

       Moran’s and Nabors’ declarations are only slightly more detailed. Moran explains that his

firm’s billing practice since 2014 has been to adjust rates according to various fee matrices. Moran

Decl. ¶¶ 7–8, 23. Before January 1, 2014, the firm pegged its rates to the USAO’s Laffey Matrix,

but after that date set them according to the Legal Services Index-based Laffey Matrix. Id. ¶ 8.

After the Circuit decision in Eley, however, Moran says that his firm switched back to the USAO

Laffey Matrix to “ensure that our fees were based on ‘rates prevailing in the community.’” Id. ¶ 23

(quoting 20 U.S.C. § 1415(i)(3)(C)); see also Nabors Decl. ¶ 4. Today, according to Moran, the

firm aligns its rates with the USAO Matrix rates. Moran Decl. ¶ 24; see also Nabors Decl. ¶¶ 5–

6.

       Equally important is what Moran and Nabors do not say. Like Houck, neither lawyer

details whether their firm uses the USAO Matrix rates for hourly-paying IDEA clients. Although

Nabors attests that, in 2017, he “ha[s] been paid [USAO Matrix] rates by clients on matters

concerning education law, employment law, and labor rights,” Nabors Decl. ¶ 6, that statement

does not distinguish between judicial fee awards and hourly-paying IDEA clients. Thus, the court

has no evidence before it that any of Plaintiff’s counsel charge, and receive from, their hourly-

paying IDEA clients the USAO Matrix rates.

       In summary, Plaintiff’s counsel attest to aligning their rates with the USAO Matrix in IDEA

cases, but offer no more specifics about their billing practices.




                                                  9
         B.       The Attorneys’ Skill, Experience, and Reputation 8

         Next, the court considers the proof submitted of Plaintiff’s attorneys’ “skill, experience,

and reputation.” Eley, 793 F.3d at 100. On this factor, the evidence is limited.

         Other than reciting her educational background, Houck says nothing about her experience

in IDEA cases. Houck Decl. ¶ 5. She does not disclose, for instance, the number of years she has

worked on IDEA cases in the District of Columbia, the percentage of her practice devoted to IDEA

cases, nor the percentage of her IDEA practice that is paid clients versus contingency-fee cases.

In short, the court knows little about Houck’s “skill, experience, and reputation” other than her

educational background and that she successfully represented J.K. in his administrative

proceedings.

         The court knows even less about Nabors. His declaration contains no information about

his education or his experience or practice with regard to IDEA cases. The most the court can

decipher about Nabors is that he successfully represented J.K. in this case, he has been with Moran

& Associates since at least 2014, and he likely has done some IDEA work in the District of

Columbia from 2014 until the present. Nabors Decl. ¶¶ 2–4.

         Plaintiff offers more substantive information about Moran. Moran has been a member of

the District of Columbia bar since 1968 and has practiced in the field of “special education law”

for approximately 25 years, “especially” on matters brought under the IDEA. Moran Decl. ¶ 5. It

is also apparent that Moran has significant experience with the D.C. Attorney General’s office in

litigating IDEA cases in the District of Columbia. Id. ¶¶ 9–20.



8
  Plaintiff asserts in her reply brief that, through Defendant’s silence in its opposition brief, Defendant conceded the
skill, reputation, and experience of Plaintiff’s counsel. Pl.’s Reply at 2. The court disagrees. Defendant’s general
contention is that Plaintiff has not presented adequate evidence to carry her burden of establishing the reasonableness
of her rates requested. See Def.’s Opp’n at 4–10. The Circuit has made clear that a key element of that inquiry is the
attorney’s skill, experience, and reputation. See Eley, 793 F.3d at 100. Accordingly, the court considers the evidence
presented concerning that factor.

                                                          10
       At bottom, Plaintiff has offered some evidence about her lawyers’ skill, experience, and

reputation, but she unquestionably could have presented more.

       C.      Prevailing Market Rate in the Community

       Last, but far from least, the court arrives at the contentious issue of the prevailing market

rate for similar services in the community.        Although the D.C. Circuit has observed that

determining the prevailing market rate is “inherently difficult,” Eley, 793 F.3d at 100 (quoting

Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)), the court’s most recent published decision on

IDEA fees litigation—which neither party cites—provides helpful guidance. In Reed, the Circuit

explained that litigants have relied on “two separate, but inter-related, approaches to providing

evidence of prevailing market rate.” 843 F.3d at 521. First, a litigant can show that IDEA litigation

“fall[s] within the bounds” of “complex federal litigation” and therefore the USAO Laffey

Matrix—now the USAO Matrix, see supra note 5—presumptively sets forth the prevailing market

rate for IDEA representation. Reed, 843 F.3d at 521, 524–25. Put differently, if an IDEA

practitioner shows that IDEA litigation qualifies as “complex federal litigation,” then absent

compelling contrary evidence, the USAO Matrix rates will be deemed reasonable. Alternatively,

a fee applicant can “establish the prevailing market rate by providing evidence of the fees charged,

and received, by IDEA litigators.” Id. at 521. Importantly, the Circuit has said that this second

way of establishing the prevailing market rate “is not conceptually linked to the Laffey Matrix.”

Id. (emphasis added). In other words, in the absence of a finding that IDEA cases command the

same rates as complex federal litigation, the “Laffey Matrix rates are irrelevant to the prevailing-

rate determination.” Id. (emphasis added) (citing Price, 792 F.3d at 117 (Brown, J., concurring)).

So, according to Reed, if a litigant is intent on seeking a fee using the USAO Matrix, she must




                                                 11
show that IDEA cases are complex federal litigation, but if the litigant fails to do so, she still may

succeed by offering proof of the prevailing market rate that is independent of the USAO Matrix.

       Perhaps because she does not cite Reed, Plaintiff has not taken either of these two paths.

First, although two Circuit judges have expressed their view that IDEA cases categorically are

complex federal litigation, see Reed, 843 F.3d at 529 (Tatel, J., concurring); Eley, 793 F.3d at 105

(Kavanaugh, J., concurring), the law of the Circuit requires fees applicants to demonstrate

complexity on a case-by-case basis, see Reed, 843 F.3d at 525 (noting that the court was not

“rul[ing] out the possibility that future fee applicants may be able to demonstrate that IDEA cases

are ‘complex federal litigation,’” but adding that “[i]t will not be easy”). Here, Plaintiff has not

offered any evidence to show that IDEA cases “fall within the bounds” of “complex federal

litigation.” See Houck Decl.; Moran Decl.; Nabors Decl. Moreover, while some judges in this

District have applied the USAO Laffey Matrix in the “unusual case” where the applicant is able to

show that her particular case is “unusually complex,” see Cox v. District of Columbia, 264 F. Supp.
3d 131, 143 (D.D.C. 2017) (citing cases), Plaintiff makes no attempt to show that the instant case

was “unusually complex” in any respect. All Plaintiff provides is a brief synopsis of this case’s

procedural history and its outcomes, without more. See Pl.’s Mot. at 3–4. Accordingly, Plaintiff

has not shown that the USAO Matrix rates presumptively apply.

       Having failed to establish that IDEA litigation qualifies as complex federal litigation,

Plaintiff’s remaining option is to demonstrate the prevailing market rate based on “the fees

charged, and received, by IDEA litigators.” Reed, 843 F.3d at 521. None of the evidence that

Plaintiff relies upon, however, accomplishes that task.

       Starting with Plaintiff’s counsel’s declarations, each lawyer says that he or she now charges

the USAO Matrix rate. See Houck Decl. ¶ 4; Moran Decl. ¶ 24; Nabors Decl. ¶ 5. Moran and



                                                 12
Nabors add that their firm’s managing partner has twice surveyed fellow IDEA practitioners and

they too charge rates consistent with the USAO Matrices. Moran Decl. ¶¶ 23–24; see also Nabors

¶¶ 4–5. But after Reed those representations carry little weight absent a showing that IDEA

litigation is complex. Additionally, the survey results noted by Moran and Nabors are too

indefinite, as their representations lack any supporting details about the rates IDEA practitioners

actually charge and receive. Plaintiff’s counsel’s declarations therefore do not aid her cause.

       Next, Plaintiff points to the market survey conducted by Dr. Laura Malowane in the Eley

case post-remand. Dr. Malowane made two relevant findings. First, based on a review of 77 IDEA

cases decided within a five-year period in this District Court, she found that the court awarded fees

at or below the USAO Laffey Matrix rates or not at all in 93% of those cases. See U.S. Stmt. at 3,

5–6; Malowane Decl. ¶ 62. Second, using a 2014 national billing rate survey as her starting point,

Dr. Malowane determined that the USAO Laffey Matrix was in line with or even exceeded the

median rates in the District of Columbia market for “federal litigation.” See U.S. Stmt. at 9–13;

Malowane Decl. ¶¶ 18–25. Neither of those conclusions, however, helps Plaintiff in this case.

Although Dr. Malowane’s case survey showed that courts in this District typically award fees in

IDEA cases at or below the USAO Laffey Matrix, more than three quarters of those cases involved

fee awards below the USAO Laffey rates. See Malowane Decl., Ex. 7. Thus, Dr. Malowane’s case

survey actually undermines Plaintiff’s position that the full USAO Matrix reflects the prevailing

market rate in IDEA cases. Additionally, Dr. Malowane’s observation that the USAO Laffey

Matrix is in line with “federal litigation” rates in the District of Columbia carries little weight

because Dr. Malowane’s methodology involved equating “federal litigation” with a catch-all

“other litigation” category used in the survey. See Malowane Decl. at 8 n.8. The prevailing rate




                                                 13
in the District of Columbia for a generic “other litigation” category tells the court nothing about

the prevailing rate specific to IDEA cases in this jurisdiction.

       Finally, Plaintiff cites post-Eley cases in this District granting full USAO Matrix rates, but

none are persuasive. In each of those cases, courts relied in large part on affidavits from IDEA

practitioners to establish the prevailing market rate. See, e.g., Wimbish v. District of Columbia,

251 F. Supp. 3d 187, 192–93 (D.D.C. 2017) (presenting nine affidavits from IDEA practitioners,

in addition to those of her own counsel); Shaw v. District of Columbia, 210 F. Supp. 3d 46, 49–50

(D.D.C. 2016) (relying on four affidavits to find that IDEA cases are comparable to complex civil

litigation); Flood, 172 F. Supp. 3d at 212 (presenting six affidavits from IDEA practitioners,

including her own counsel); Merrick, 134 F. Supp. 3d at 340 (relying on seven affidavits from

IDEA practitioners attesting to the complexity of IDEA litigation and that USAO Laffey rates are

appropriate in those cases). Here, by comparison, Plaintiff only offers the statements of her own

counsel, which is inadequate. See Eley, 793 F.3d at 104. More importantly, the probative value

of the other-practitioner declarations in the cited cases is questionable in light of Reed. By and

large, those declarations state, without elaboration, that IDEA practitioners bill time at the USAO

Matrix rates or higher. See, e.g., Wimbish, 251 F. Supp. 3d at 192; Flood, 172 F. Supp. 2d at 212.

But post-Reed, absent a showing that IDEA litigation is complex, “Laffey Matrix rates are

irrelevant to the prevailing-rate determination.” Reed, 843 F.3d at 521 (emphasis added) (quoting

Price, 792 F.3d at 117 (Brown, J., concurring)). Therefore, declarations that state no more than

that the practitioner’s billing practice is to tie her rates to the USAO Matrix—like those submitted

by Plaintiff’s counsel here—are of little probative value in fixing the prevailing market rate. See

Eley, 793 F.3d at 100–01 (stating that because fees matrices are generally “somewhat crude,” “a

fee applicant supplements fee matrices with other evidence such as surveys to update the[m];



                                                 14
affidavits reciting the precise fees that attorneys with similar qualifications have received from

fee-paying clients in comparable cases; and evidence of recent fees awarded by the courts or

through settlement” (alterations in original) (internal quotation marks omitted)); Cox, 264 F. Supp.
3d at 140 (“Merely alleging the fees charged by other practitioners does not provide convincing

evidence of the prevailing market rate. Plaintiffs must demonstrate the rates that practitioners

actually collected from clients or that courts awarded those practitioners.” (internal citations

omitted)). Finally, Plaintiff’s reliance on recent decisions awarding full USAO Matrix rates is

offset by Dr. Malowane’s survey showing that a significant majority of cases have awarded below

the full USAO Laffey Matrix rates in IDEA cases. As one judge of this District Court recently

observed: “[B]ased on recent case law from this district, the ‘prevailing rate’ for IDEA fee awards

in this community seems to be seventy-five percent of Laffey Matrix rates.” Cox, 264 F. Supp. 3d

at 145. Thus, in the end, having done little more than show that her lawyers’ practice is to

harmonize their rates to the USAO Matrix, the court concludes that Plaintiff has not established

the prevailing market rate for IDEA cases in the District of Columbia.

                                          *      *       *

       In summary, having considered the evidence submitted by Plaintiff concerning her

(1) attorneys’ billing practices; (2) their skill, experience, and reputation; and (3) the prevailing

market rates for IDEA representation in the District of Columbia, the court finds that Plaintiff has

not carried her burden to show the reasonableness of the hourly rates she requests. Having failed

to establish that the full USAO Matrix rates are reasonable, the court will award fees in this case

at 75% of the USAO Matrix rate, as the Circuit affirmed in Reed. See 843 F.3d at 523, 527.

Accordingly, the court awards fees at an hourly rate of $378 for Houck, $426 for Moran, and




                                                 15
$236.25 for Nabors. The court also sets Houck’s hourly rate for travel time at $189. 9 See, e.g.,

Bucher v. District of Columbia, 777 F. Supp. 2d 69, 77 (D.D.C. 2011) (noting, in IDEA case, that

“[i]n this circuit, travel time generally is compensated at no more than half the attorney’s

appropriate hourly rate” (internal quotation marks omitted)); cf. Cooper v. U.S. R.R. Retirement

Bd., 24 F.3d 1414, 1417 (D.C. Cir. 1994). The total fees and costs award is as follows:

                  Moran and Associates:                 $32,330.95 ($31,794.45 in fees and $536.50 in costs)

                  Carolyn Houck:                        $45,285.55 ($43,893.30 in fees and $1,392.25 in
                                                        costs (including travel time)).

                  Total:                                $77,616.5010

    V.   CONCLUSION

         For the foregoing reasons, the court grants in part and denies in part Plaintiff’s Motion for

Attorney Fees and awards $77,616.50 in attorneys’ fees and costs under the IDEA.

         A separate Order accompanies this Memorandum Opinion.




Dated: January 12, 2018                                          Amit P. Mehta
                                                                 United States District Judge




9
  The court rejects Defendant’s suggestion that Houck billed an excessive amount of travel time by traveling to the
administrative due process hearings from her office in Maryland, see Def.’s Opp’n at 13. Cf. Coates v. District of
Columbia, 79 F. Supp. 3d 42, 51 (D.D.C. 2015) (finding it “inappropriate to require the District of Columbia to
pay . . . large fees to [counsel] for the hours billed by her attorney for travel time from Virginia to the District,” and
thus holding “attorney travel time will be reimbursed at one-half the hourly rate”); Heller v. District of Columbia, 832
F. Supp. 2d 32, 54 (D.D.C. 2011) (compensating out-of-state counsel for travel time at half the hourly rate, albeit in
section 1988 fees case).
10
  The court arrived at the total fees amount by multiplying by .75 the total fees reflected on the two billing statements
submitted by counsel. See generally Houck Billing Invoice; Moran Billing Invoice.

                                                           16